Citation Nr: 1215503	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating greater than 10 percent prior to August 24, 2009 and 20 percent from August 24, 2009 for lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 Regional Offices (RO) in Milwaukee, Wisconsin rating decision.

The Board notes the Veteran requested a hearing in his December 2008 substantive appeal form.  The hearing was scheduled for October 2010, but the Veteran failed to appear for his hearing despite multiple proper notices being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

The Veteran's claim was remanded by the Board for additional development in February 2011.  The requested development having been completed, the matter again is before the Board.

In addition, the Board notes that the above-referenced July 2008 rating decision granted entitlement to service connection for the Veteran's back disability and assigned a rating of 10 percent, effective from January 28, 2008.  Following the Board's February 2011 remand, a March 2012 rating decision increased the rating to 20 percent, effective from August 24, 2009.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

Finally, the Board notes that since the time of the Board February 2011 remand the Veteran has asserted that he is unemployed and unable to work due to his service-connected low back disability, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  That said, the claims for increased evaluation and TDIU may be separately adjudicated.  Id at 454 (noting that claims for increased evaluations and TDIU claims may be separately adjudicated).  As such, the matter is REFERRED to the RO for appropriate development.


FINDINGS OF FACT

1.  Prior to August 24, 2009, the Veteran's lumbar spine disability was manifested by chronic low back pain, slight limitation of motion, and tenderness, but not by limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, an abnormal gait, or ankylosis, or incapacitating episodes requiring both bedrest and treatment by a physician.

2.  From August 24, 2009, the Veteran's lumbosacral spine disorder is manifested by chronic low back pain, muscle spasms, limitation of motion, tenderness, and an abnormal gait, but not by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis, or incapacitating episodes requiring both bedrest and treatment by a physician.

3.  The Veteran's low back disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent prior to August 24, 2009 for lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2011).

2.  The criteria for a disability rating greater than 20 percent from August 24, 2009 for lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5242 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, hypertension, and migraines.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that a VCAA letter dated in March 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA treatment records are in the file.  Post service private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

The RO provided the Veteran multiple appropriate VA examinations.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's lumbar spine disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claims for increased initial ratings, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran is currently rated at 10 percent under DC 5242 for his lumbar spine disability prior to August 24, 2009, and at 20 percent from that date.  Regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the thoracic, lumbar, and cervical spine.  Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  
 
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011). 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine".  68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

Prior to August 24, 2009

The claims file indicates that in September 2002 the Veteran reported sudden onset of upper back pain when he felt a pull getting into a car.  Pain had been intermittent for the previous month.  At that time, the Veteran reported that in 1968 he had been hit by a car in the lower back.  An October 2002 private treatment record noted sudden onset of left low back pain 2 days previously with radiation into the left lower extremity to the knee.  

In July 2006, the Veteran sought treatment for constant severe pain in his lower back.  Pain was aggravated when rising from a chair, bending, lifting, and standing.  At that time, the Veteran attributed his pain to pulling on a suitcase 4 days previously.  On palpation, there was severe pain and edema of the ilium on the right and left and L2 through L5 bilaterally.  There also were muscle spasms in the bilateral gluteals and paraspinal muscles.  Forward flexion was limited to 60 degrees, with severe pain onset at 20 degrees.  Extension was to 25 degrees, with severe pain onset at 5 degrees.  Bilateral lateral flexion was to 25 degrees, with severe pain onset at 5 degrees.  Lower extremity reflexes were normal, but testing was positive for radiating pain.  Sensation was normal.  The diagnoses were closed dislocation, lumbar vertebra and sacrum, and lumbago.  The treatment provided specifically noted that the symptoms were acute in nature.  X-rays showed decreased disc spaces at L4-L5 and L5-S1 and a moderate decrease of the lordotic lumbar curve.  

In January 2008, the Veteran established care with VA.  At that time, the Veteran reported problems with his back getting stiff at times, which had been present since separation from military service.  He denied any radiating pain to the extremities or associated numbness or tingling.  The Veteran worked as a manager of a plumbing company.  He reported lifting weights on a regular basis, but denied cardiovascular exercise activity.  On examination, the Veteran reported pain in his neck, but did not report current back pain.  He was able to move all extremities equally with good strength.  The assessment was back pain.

The Veteran was afforded a VA examination in June 2008.  At that time, the Veteran reported constant back pain that he rated at 3 out of 10, but denied any radiation of pain or numbness, tingling, weakness, bowel or bladder dysfunction, or difficulty walking in the lower half of his body.  He did report daily flares of pain that would last for several hours and were described as 8 out of 10.  The constant pain and flares, however, had minimal effect on his job in maintenance.  He denied incapacitating episodes of low back pain in the previous year and used over-the-counter anti-inflammatories to treat the back pain.  On examination, the Veteran walked with a normal gait and climbed onto the examination table without difficulty.  There was tenderness to palpation of the lumbar spine, but no spasm or deformity noted on examination.  He had forward flexion to 85 degrees, extension to 20 degrees, bilateral rotation to 35 degrees, and bilateral lateral bending to 35.  The Veteran indicated that these were his normal ranges of motion, but that movement was quite tender in all directions.  Range of motion did not change on repetitive testing.  Lower extremity muscle testing was 5 out of 5 in the bilateral lower extremities.  Sensation in the lower extremities was normal, but he had hypoactive patellar tendon reflexes.  X-rays showed disc space narrowing at T12-L1 and L1-L2, but were otherwise normal.  The diagnosis was mild lumbar degenerative disc disease.

At his annual physical examination in August 2008, the Veteran reported back pain that bothered him particularly when he was on his feet a lot.  The Veteran reported that he was newly retired.  His activity level was high, as the Veteran indicated that he lifted weights and walked a lot.  The Veteran was not taking any prescribed pain medication for his back.  On examination, the Veteran had good range of motion and muscle tone in all extremities.  The impression was history of chronic low back pain.

On his January 2009 substantive appeal form, the Veteran claimed that the June 2008 VA examination report mistakenly indicated that he had no trouble getting on the examination table.  Rather, the Veteran claimed that he got on the table slowly and that it hurt.  In addition, the Veteran stated that he was able to do maintenance work only part-time on 3 mornings per week for a total of 10 to 15 hours and that his back "will not take bending and lifting."

Under DC 5242, the Veteran is not entitled to a rating greater than 10 percent prior to August 24, 2009.  The Veteran's limitation of motion does not warrant a rating greater than 10 percent because flexion was not limited to less than 60 degrees nor was there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While x-rays show a decreased in the Veteran's lordotic curve, there is no evidence or suggestion that muscle spasms or guarding caused this problem.  The Board notes the Veteran's observed range of motion for forward flexion prior to August 24, 2009 was never observed to be less than 85 degrees.  In that regard, the Board acknowledges the June 2008 VA examination report notation that on movement in all directions the Veteran was "quite tender."  It is somewhat unclear whether this was an objective observation of the examiner or a subjective assessment of the Veteran.  In either case, the Board does not find this a basis for granting a higher rating.  As noted by the Veteran at that time, his constant low back pain and flare-ups of pain had only a minimal effect on his job in maintenance.  Significantly, range of motion did not change on repetitive testing and the Veteran had normal muscle strength in all areas noted.  There was no finding or allegation of paraspinal muscle atrophy.  Indeed, as will be discussed below, subsequent VA examinations have specifically found no evidence of muscle atrophy.  Thus, the evidence of record demonstrates that prior to August 24, 2009 the Veteran was able to move his thoracolumbar spine in close to a normal manner and that, in fact, he did so.

In reaching that conclusion, the Board has considered the Veteran's statements in his January 2009 substantive appeal, wherein he attempted to clarify his statement during the June 2008 VA examination that his back pain and flare-ups had minimal impact on his ability to perform his maintenance duties.  Specifically, he indicated that he was able to only work 10 to 15 hours per week and had great difficulty bending and lifting due to his back pain.  The Board, however, finds this statement less than credible given that both prior and subsequent to the June 2008 VA examination the Veteran reported that he frequently lifted weights for recreational purposes.  Such activity would necessarily involve significant bending and lifting and indicates that the Veteran did not have significant difficulty with these activities.  The Board finds these multiple statements made for the purposes of medical evaluation and treatment far more credible than his subsequent denial of such abilities in pursuit of compensation benefits.  As such, the Board finds the Veteran's statements made in his January 2009 substantive appeal regarding his ability to lift and bend prior to August 24, 2009 less than credible.  In light of the foregoing, a rating greater than 10 percent under DC 5242 prior to August 24, 2009 is not warranted.

Similarly, the Veteran is not entitled to a greater rating under any other DC.  There is no evidence of a diagnosis of intervertebral disc syndrome nor is there evidence or allegation that the Veteran suffered any incapacitating episodes that required prescribed bed rest and treatment by a physician, so DC 5243 is not applicable.  The Board notes that during his August 2009 RO hearing he reported being out of work for a little over a week due to back problems.  However, there is no evidence of prescribed bed rest on this occasion, or at any other time.  There is also no evidence of bladder or bowel impairment resulting from his disability.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As will be discussed below, separate ratings for neurological manifestations of the low back disorder are available under 38 C.F.R. § 4.124a (2011).  Prior to August 24, 2009, however, the Veteran consistently denied radiating pain or numbness, tingling or other symptomatology in the lower extremities that could be attributed to his service-connected low back disability.  As such, a separate rating for neurological manifestations is not warranted.

In addition, arthritis of the spine may be rated under DC 5003, for degenerative, hypertrophic or osteo-arthritis.  See 38 C.F.R. § 4.71a, DC 5003 (2011).  DC 5003 is used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate DC.  The Veteran's current 10 percent rating under DC 5242 prior to August 24, 2009, as discussed above, is based on limitation of motion due to pain and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted in this case prior to August 24, 2009.

The Board notes that the Veteran's functional loss was considered for this time period, as the medical evidence shows that prior to August 24, 2009 the Veteran consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45.  The Board notes, however, that the Veteran's range of motion was not additionally limited due to pain, fatigue, weakness, lack of endurance, incoordination, or other factors.  While the Board acknowledges that there was some evidence of either objective or subjective tenderness on all thoracolumbar motion, as discussed above, the most credible evidence of record shows that prior to August 24, 2009 the Veteran's low back disability had only a minimal impact on his ability to perform his occupational duties and that he also was able to complete all activities of daily living and frequently lifted weights and walked for exercise.  As such, any functional loss due to the Veteran's service-connected low back disability is fully contemplated in his 10 percent rating prior to August 24, 2009.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted prior to August 24, 2009.

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected lumbosacral spine disability prior to August 24, 2009.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

From August 24, 2009

During an August 24, 2009 RO hearing, the Veteran reported ongoing chiropractic treatment for his back from within 1 year of separation from service.  In addition, he noted that after his back "went out on me" he had been unable to work for a little over a week and that when he returned he was laid off.  His employer indicated that the basis was a reduction in force, but the Veteran felt it was due to his back problems.  The Veteran indicated that he had not applied for benefits from the Social Security Administration and that he was trying to work on a part-time basis.  

Following the February 2011 Board remand, the Veteran was afforded a VA examination in March 2011.  The examiner noted review of the claims file.  At that time, the Veteran reported low back pain that radiated up and down the spine, as well as numbness but not pain down the left leg.  He denied weakness, but indicated exacerbation of pain on bending or extended periods of sitting or standing.  The Veteran had reduced his activity level and took Tylenol to control the pain.  The Veteran was not currently working, but previously had performed office duties and light maintenance work.  He claimed to presently be unable to perform those duties due to the back pain.  The Veteran did not use any assistive devices due to his back pain, but claimed to be able to walk only 100 feet before needing to stop to take a break.  He denied any restriction on completing activities of daily living due to his back pain.  On examination, there was mild tenderness of the midline lumbar spine on palpation, but no evidence of muscle spasms.  Forward flexion was from 0 to 40 degrees, with pain throughout the range of motion.  Extension was from 0 to 20 degrees, with pain throughout the range of motion.  Bilateral lateral flexion was 0 to 30 degrees, with pain onset at 30 degrees.  Right lateral rotation was from 0 to 30 degrees, with pain throughout the range of motion.  Left lateral rotation was from 0 to 20 degrees, with pain throughout the range of motion.  Muscle strength testing was 5 out of 5 in the bilateral lower extremities, but sensation was diminished in the left leg compared to the right leg.  He walked with a slightly stooped forward gait.  Patella reflex was hypoactive on the left and normal on the right.  X-rays showed loss of lumbar lordosis and mild loss of disc height.  The diagnosis was degenerative arthritis of the lumbar spine.  The examiner also noted that there was no further loss of function or range of motion with repetitions of use due to fatigue, weakness, lack of endurance, or incoordination.  The examiner indicated that he could not evaluate the effects of pain flare-ups because the Veteran was not experiencing a flare-up during the examination.  

The Veteran was afforded another VA examination in February 2012.  The examiner noted a current diagnosis of degenerative disc disease of the lumbar spine.  The examiner noted review of the claims file.  The examiner reiterated the history provided in the March 2011 VA examination.  On examination, the Veteran had forward flexion to 50 degrees, with pain onset at 30 degrees.  He had extension to 20 degrees, with pain onset at 10 degrees.  Right lateral flexion was to 25 degrees, with pain onset at 25 degrees.  Left lateral flexion was to 15 degrees, with pain onset at 15 degrees.  Right lateral rotation was to 25 degrees, with pain onset at 25 degrees.  Left lateral rotation was to 30 degrees or greater, with pain onset at 30 degrees or greater.  The Veteran indicated that he was unable to perform repetition of motion for testing purposes due to pain.  The examiner indicated that the Veteran had functional loss due to less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  The examiner indicated that the Veteran's muscle spasms did not result in abnormal gait or spinal contour.  Muscle strength testing was normal in the bilateral lower extremities.  There was no evidence of muscle atrophy.  Reflexes in the bilateral knee and ankle were hypoactive.  Straight leg raising test, however, was negative bilaterally.  The examiner found no evidence of radicular pain or any other signs and symptoms due to radiculopathy in either lower extremity.  The Veteran denied other neurological abnormalities, such as bladder or bowel problems.  The examiner specifically found that the Veteran did not have intervertebral disc syndrome.  The examiner noted that functioning was not diminished to the point that the Veteran would be equally well served by an amputation with prosthesis.  The examiner also concluded that the Veteran's lumbar spine disability did not impact his ability to work.  The examiner specifically noted the use of a goniometer.  

Under DC 5242, the Veteran is not entitled to a rating greater than 20 percent from August 24, 2009 for limitation of forward flexion greater than 30 degrees but not greater than 60 degrees.  The Veteran's limitation of motion does not warrant a rating greater than 20 percent because flexion is not limited to less than 30 degrees nor is there ankylosis of the entire thoracolumbar spine.  In reaching that decision, the Board has considered the Veteran's reports during the March 2011 VA examination that he had pain throughout the range of thoracolumbar motion in all planes and that during the February 2012 VA examination the Veteran had forward flexion pain onset at 30 degrees.  As outlined in the above discussion regarding the Veteran's rating prior to August 24, 2009, however, the Board notes that there is no evidence of paraspinal muscle or other muscle atrophy, which demonstrates that the Veteran has the ability to use his thoracolumbar spine in close to a normal manner and, in fact, that he does so.  As such, the Board finds that a rating higher than 20 percent from August 24, 2009 is not warranted under DC 5242.

Similarly, the Veteran is not entitled to a greater rating under any other DC.  For this time period, there is no evidence of a diagnosis of intervertebral disc syndrome nor is there evidence or allegation that the Veteran suffered any incapacitating episodes that required prescribed bed rest and treatment by a physician, so DC 5243 is not applicable.  While the Board acknowledges that the Veteran is service connected for degenerative disc disease, raising the possible applicability of a rating under DC 5243, the February 2012 examiner specifically noted that the Veteran did not have intervertebral disc syndrome.  In any case, there is no evidence of prescribed bed rest from August 24, 2009.  There is also no evidence of bladder or bowel impairment resulting from his disability.  

A separate rating for the Veteran's degenerative arthritis is inapplicable, as discussed above, because his 20 percent rating under DC 5242 is for limitation of motion and a separate rating would constitute unlawful pyramiding.  See Esteban, supra.  

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2011) if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DCs 8520 to 8530 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2011).  Potentially relevant to our discussed, an 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2011).  

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

In this case, the Board notes potentially conflicting evidence of neurological manifestations.  On the one hand, during his March 2011 and February 2012 VA examinations the Veteran reported left lower extremity numbness, while denying radiating pain in the left leg or any symptomatology in the right lower extremity.  Moreover, during the March 2011 VA examination the Veteran had objective diminished sensation in the left lower extremity compared to the right and patella reflex was hypoactive on the left and normal on the right.  During the February 2012 VA examination, the Veteran's ankle and knee reflexes were hypoactive bilaterally.  On the other hand, during the February 2012 VA examination sensory testing was normal and straight leg testing was negative.  After consideration of the above, the February 2012 examiner concluded that the Veteran did not have radicular pain or any other signs and symptoms due to radiculopathy in either lower extremity.      

Given the foregoing, the Board finds that a separate rating for sciatica or neuropathy is not warranted.  The Board acknowledges the Veteran's multiple assertions of numbness in his left lower extremity.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of left lower extremity numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a lay person, however, he has not been shown to be capable of offering conclusions on complex medical matters, such as diagnosing peripheral neuropathy or radiculopathy or linking any left lower extremity numbness or other such symptomatology to his service-connected low back disability.  Thus, the Board finds the conclusion of the February 2012 VA examiner that the Veteran did not have radiculopathy of either lower extremity due to his service-connected back disability of greater probative value than the Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Consequently, the Board finds that the preponderance of the evidence is against granting a separate compensable ratings for left lower extremity peripheral neuropathy or radiculopathy.

The Board notes that the Veteran's functional loss was considered for this time period, as the medical evidence shows that the Veteran has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45.  The Board acknowledges the Veteran's reports during the March 2011 VA examination that he had pain throughout the range of thoracolumbar motion in all planes and that during the February 2012 VA examination the Veteran indicated he was unable to perform multiple ranges of motion for evaluation purposes due to pain and that the February 2012 VA examiner concluded the Veteran had functional loss or impairment due to less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  As outlined in the above discussion, however, the Board notes that there is no evidence of paraspinal muscle or other muscle atrophy, which demonstrates that the Veteran has the ability to use his thoracolumbar spine in close to a normal manner and, in fact, that he does so.  Moreover, the examiner concluded that the Veteran's low back disability did not impact his ability to work.  Other than the Veteran's reported pain on motion, there is otherwise no evidence of impairment of motor skills, muscle function, or strength.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating greater than 20 percent from August 24, 2009 for the Veteran's service-connected lumbar spine disability.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected low back are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports constant pain in the back that is worse with certain activities.  In terms of his functional abilities, the reported problems affect the Veteran's range of motion of the back.  These are precisely the symptoms evaluated under DC 5242 as discussed above.  Thus, the Veteran's current schedular ratings under DC 5242 are adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial rating greater than 10 percent prior to August 24, 2009 and 20 percent from August 24, 2009 for lumbar degenerative disc disease is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


